

115 HRES 774 IH: Providing for consideration of the bill (H.R. 4760) to amend the immigration laws and the homeland security laws, and for other purposes.
U.S. House of Representatives
2018-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 774IN THE HOUSE OF REPRESENTATIVESMarch 13, 2018Mr. Denham (for himself, Mr. Upton, Miss González-Colón of Puerto Rico, Mr. Amodei, Mr. Barton, Mr. Coffman, Mr. Valadao, Mrs. Brooks of Indiana, Mr. Donovan, Mrs. Love, Mr. Bacon, Mr. Curbelo of Florida, Mr. Young of Alaska, Mr. Mast, Mr. Shuster, Mr. Knight, Mr. Rouzer, and Mr. Katko) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONProviding for consideration of the bill (H.R. 4760) to amend the immigration laws and the homeland
			 security laws, and for other purposes.
	
 That on the next legislative day after the adoption of this resolution, immediately after the third daily order of business under clause 1 of rule XIV, the House shall resolve into the Committee of the Whole House on the State of the Union for consideration of the bill (H.R. 4760) to amend the immigration laws and the homeland security laws, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the Majority Leader and the Minority Whip or their respective designees. After general debate the bill shall be considered for amendment under the five-minute rule. The bill shall be considered as read. All points of order against provisions in the bill are waived. No amendment shall be in order except the amendments in the nature of a substitute specified in section 2 of this resolution. Each such amendment may be offered only in the order specified, may be offered only by the Member designated, shall be considered as read, and shall be debatable for 40 minutes equally divided and controlled by the proponent and an opponent. All points of order against such amendments are waived (except those arising under clause 7 of rule XVI). Clause 6(g) of rule XVIII shall not apply with respect to a request for a recorded vote on any such amendment. If more than one such amendment is adopted, then only the one receiving the greater number of affirmative recorded votes shall be considered as finally adopted. In the case of a tie for the greater number of affirmative recorded votes, then only the last amendment to receive that number of affirmative recorded votes shall be considered as finally adopted. After the conclusion of consideration of the bill for amendment, the Committee shall rise and report the bill to the House with such amendment as may have been finally adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. If the Committee of the Whole rises and reports that it has come to no resolution on the bill, then on the next legislative day the House shall, immediately after the third daily order of business under clause 1 of rule XIV, resolve into the Committee of the Whole for further consideration of the bill.
 2.The amendments in the nature of a substitute referred to in the first section of this resolution are as follows:
 (1)A proper amendment in the nature of a substitute, if offered by Representative Goodlatte of Virginia or his designee.
 (2)A proper amendment in the nature of a substitute, if offered by Representative Roybal-Allard of California or her designee.
 (3)A proper amendment in the nature of a substitute, if offered by Representative Ryan of Wisconsin or his designee.
 (4)A proper amendment in the nature of a substitute, if offered by Representative Denham of California or his designee.
 3.Clause 1(c) of rule XIX shall not apply to the consideration of H.R. 4760. 